DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maroney (US 9,991,703).

Claim 1: Maroney discloses a power monitoring adapter (116, Figs.1 and 2), comprising: 
a plurality of power supply unit (PSU) inputs (“DC POWER” input from 110,112) to couple a plurality of PSUs (110,112) to the power monitoring adapter (116); 
a power output (“DC POWER SIGNALS”, Fig.2) to electrically couple the power monitoring adapter to a powered system (CONTROLLER 114, Fig.1), the power output comprising: 
a voltage line (3.3, 5.5, and 12 volt signals; see col.5,39-44); and 
a ground (inherent in a system providing DC power signals as described in col.5,39-44); and 


Claim 6: Maroney discloses a power supply system (Figs.1 and 2) comprising: 
a plurality of power supply units (110,112);
a power monitoring adapter (116, Figs.1 and 2), comprising: 
a plurality of power supply unit (PSU) inputs (“DC POWER” input from 110,112) to couple a plurality of PSUs (110,112) to the power monitoring adapter (116); 
a power output (“DC POWER SIGNALS”, Fig.2) to electrically couple the power monitoring adapter to a powered system (CONTROLLER 114, Fig.1), the power output comprising: 
a voltage line (3.3, 5.5, and 12 volt signals; see col.5,39-44); and 
a ground (inherent in a system providing DC power signals as described in col.5,39-44); and 
a side band interface (signal lines providing “status output”) to couple to the powered system (see col.5,52-55, where the status signal output is provided to controller 114), the side band interface communicating status data of the number of PSUs coupled to the power monitoring adapter (“status output”; see col.5,52-55).

Claim 13: Maroney discloses a method for communicating a status of a power supply unit (status of 110,112, via 210 and 212; see col.5,52-55) comprising: 

with a PSU status module of the power monitoring adapter, identifying a status of the PSUs coupled to the power monitoring adapter (via 210,212; see col.552-55); 
with a status indicator communicating, via a side band interface coupled between the power monitoring adapter and a powered system (e.g. the status outputs of 210,212), the status of the PSUs, wherein the side band interface is separate from a power output of the power monitoring adapter used to power the powered system (see Fig.2, where “STATUS SIGNAL” provided to controller 114 is different than the DC POWER SIGNALS).

Claims 2 and 11: Maroney discloses a PSU status module (210, 212) to: determine a status of each of the PSUs coupled to the power monitoring adapter; and transmit data, via the side band interface, representing the status of each of the PSUs to the powered system (see Fig.2 and col.5,52-55).
Claim 3: Maroney discloses wherein the side band interface comprises a wired network connection or wireless network connection (e.g. the conductors providing “status output” of Fig.2, thus a wired network).
Claims 4 and 10: Maroney discloses a plurality of asymmetric conductance devices coupled between the power monitoring adapter and each of the PSUs to conduct current to the powered system and restrict conductance of current to another PSU (Schottky diodes in the load sharing circuit 206; see col.5,16-18).
Claims 5 and 12: Maroney discloses a status indicator to indicate a status parameter of the PSUs (the “status output” signal; see Fig.2 and col.5,52-65).
Claim 7: Maroney discloses wherein the PSUs each comprise a barrel jack, the barrel jack comprising a voltage line, a ground, a communication conductor to communicate capabilities of the PSUs, or combinations thereof (Maroney discloses the PSU comprising a cylindrical form factor jack; see claim 9 and col.4,54-58).
Claim 8: Maroney discloses wherein the power monitoring adapter comprises a power regulator to match power received from the PSUs to the power requirements of the powered system (converter 208; see col.5,28-51).
Claim 9: Maroney discloses wherein the power monitoring adapter comprises a plurality of different input connection form factors to accept electromechanical coupling of PSUs with different output connection form factors (“a variety of form factors, such as cylindrical, snap and lock, IEC, and the like”; see col.4,54-58).
Claim 14: Maroney discloses regulating power output from each of the PSUs coupled to the power monitoring adapter (via converter 208; see col.5,28-51); and with a number of asymmetric conductance devices coupled between the power monitoring adapter and each of the PSUs, restricting current conduction between PSUs (via a set of Schottky diodes; see col.5,16-18).
Claim 15: Maroney discloses with the PSU status module, identifying a number of parameters of each PSU coupled to the power monitoring adapter (the status of each of 110, 112, the broadest reasonable interpretation of “a number of parameters” including one parameter, i.e. “state of power received”; see col.5,52-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dobbs et al. (US 2005/0184590) and Lin (US 10,073,509) disclose similar power adapters with multiple power inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849